Supreme Court of Florida
                                    ____________

                                    No. SC17-975
                                    ____________

                               DYCK-O’NEAL, INC.,
                                   Petitioner,

                                           vs.

                               HEATHER LANHAM,
                                   Respondent.

                                     [July 5, 2018]

LAWSON, J.

      This case is before the Court for review of the decision of the First District

Court of Appeal in Dyck-O’Neal, Inc. v. Lanham, 214 So. 3d 802 (Fla. 1st DCA

2017). The district court certified that its decision is in direct conflict with

decisions of every other district court of appeal—Garcia v. Dyck-O’Neal, Inc., 178
So. 3d 433 (Fla. 3d DCA 2015), Dyck-O’Neal, Inc. v. Hendrick, 200 So. 3d 181

(Fla. 5th DCA 2016), Gdovin v. Dyck-O’Neal, Inc., 198 So. 3d 986 (Fla. 2d DCA

2016), and Dyck-O’Neal, Inc. v. McKenna, 198 So. 3d 1038 (Fla. 4th DCA 2016),

regarding whether a complainant may pursue a separate action at law to recover a

deficiency judgment when the foreclosure court reserved jurisdiction in its final

judgment to adjudicate the deficiency claim. We have jurisdiction, see art. V,
§ 3(b)(3), Fla. Const., and hold that when a foreclosure court reserves jurisdiction

to adjudicate a deficiency judgment claim but has not adjudicated the claim,

section 702.06, Florida Statutes (2014), permits the lender or its assignee to bring

its deficiency claim in a separate action at law. Because the First District held

otherwise, we quash the decision below and approve the certified conflict decisions

of the Second, Third, Fourth and Fifth District Courts of Appeal.

                                  BACKGROUND

      Heather Lanham’s residential property in Gadsden County, Florida, was

foreclosed by final judgement. That judgment expressly reserved jurisdiction to

rule on any future deficiency claim, although no one sought to adjudicate the claim

in that forum. Instead, Dyck-O’Neal, Inc. (O’Neal), which was assigned the

mortgage and note, filed a separate action at law seeking a deficiency judgment

against Lanham. The trial court granted summary judgment for Lanham on an

issue relating to the validity of O’Neal’s assignment, and O’Neal appealed. The

First District quashed the trial court’s decision without reaching the assignment

issue based upon its conclusion that the trial court lacked subject-matter

jurisdiction over the suit under section 702.06, Florida Statutes (2014), because the

foreclosure court had previously reserved jurisdiction to handle the deficiency

claim. In so holding, the First District certified conflict with decisions from all

four of the other district courts of appeal, and we accepted discretionary review.


                                         -2-
                                    ANALYSIS

      The sole issue in this case is governed by section 702.06, Florida Statutes

(2014), which every district court of appeal except for the First District has read as

permitting a separate action at law for a deficiency judgment unless the foreclosure

court has already granted or denied a deficiency claim. Questions of statutory

interpretation are reviewed de novo. See Borden v. East-European Ins. Co., 921
So. 2d 587, 591 (Fla. 2006).

      Section 702.06 reads in relevant part:
             In all suits for the foreclosure of mortgages heretofore or
      hereafter executed the entry of a deficiency decree for any portion of a
      deficiency, should one exist, shall be within the sound discretion of
      the court . . . . The complainant shall also have the right to sue at
      common law to recover such deficiency, unless the court in the
      foreclosure action has granted or denied a claim for a deficiency
      judgment.

§ 702.06, Fla. Stat. (2014) (emphasis added).

      “When the language of the statute is clear and unambiguous and conveys a

clear and definite meaning, . . . the statute must be given its plain and obvious

meaning.” Holly v. Auld, 450 So. 2d 217, 219 (Fla. 1984) (quoting A.R. Douglass,

Inc. v. McRainey, 137 So. 157, 159 (Fla. 1931)). Here, the statute plainly allows

the foreclosure court to adjudicate the deficiency claim but also gives the

complainant “the right to sue at common law to recover such deficiency, unless the

court in the foreclosure action has granted or denied a claim for a deficiency



                                         -3-
judgment.” (Emphasis added.) A reservation of jurisdiction is not a grant or

denial of the claim. The foreclosure court would have only “granted or denied” the

deficiency judgment if it had adjudicated the claim. Therefore, this statute plainly

precludes the separate action only where the foreclosure court has actually ruled on

the claim—as held by the Second, Third, Fourth and Fifth District Courts of

Appeal.

      In reaching a different result below, the First District relied on its prior

decision in Higgins v. Dyck-O’Neal, Inc., 201 So. 3d 157 (Fla. 1st DCA

2016). See O’Neal, 214 So. 3d at 802. However, in Higgins, the First District

examined this Court’s precedent interpreting an older version of section 702.06

that did not contain the “granted or denied” language. See Higgins, 201 So. 3d at

159-63. As correctly explained by the dissent in Higgins: “The clarity of the 2013

statutory language decides this case . . . . [and the cases relied upon by the majority

of the First District panel are] immaterial because the 2013 statutory language at

issue trumps whatever perceived inconsistency . . . [exists] with prior precedents.”

Id. at 167 (Makar, J., dissenting).

                                      CONCLUSION

      We quash the decision below in O’Neal, disapprove Higgins, approve

Garcia, Hendrick, Gdovin, and McKenna, and hold that section 702.06, Florida

Statutes (2014), permits an independent action at law for a deficiency judgment


                                         -4-
when the foreclosure court has expressly reserved jurisdiction to handle a

deficiency claim but has not actually decided the merits of the claim.

      It is so ordered.

CANADY, C.J., and PARIENTE, LEWIS, QUINCE, POLSTON, and
LABARGA, JJ., concur.

NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING MOTION AND,
IF FILED, DETERMINED.

Application for Review of the Decision of the District Court of Appeal – Certified
Direct Conflict of Decisions

      First District - Case No. 1D16-1624

      (Gadsden County)

David M. Snyder, Tampa, Florida; Susan B. Morrison of Law Offices of Susan B.
Morrison, P.A., Tampa, Florida; and Joshua D. Moore of Law Offices of Daniel C.
Consuegra, Tampa, Florida,

      for Petitioner

Rick A. Savage of Savage Law Office, PLLC, Tallahassee, Florida; and Jacob D.
Flentke of Flentke Legal Consulting, PLLC, Orlando, Florida,

      for Respondent

Natasha Shaikh of Shaikh & Shaikh, P.A., Orlando, Florida,

      Amicus Curiae




                                        -5-